        Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 1 of 11



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
3
     San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendant Merchant Industry LLC
7

8

9

10

11
                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13                                      OAKLAND DIVISION

14
     ABANTE ROOTER AND PLUMBING,                    Case No. 4:19-cv-07966-JST
15   INC., a California corporation, individually
     and on behalf of all others similarly
16   situated,                                      DEFENDANT MERCHANT INDUSTRY
                                                    LLC’S NOTICE OF MOTION AND
17                  Plaintiff,                      MOTION TO DISMISS PURSUANT TO
18                                                  FED. R. CIV. P. 12(b)(1) AND 12(b)(2);
            v.                                      MEMORANDUM OF POINTS AND
19                                                  AUTHORITIES
     UNLOCKED BUSINESS STRATEGIES,
20   INC., et al.,                                  Date:     In Chambers
                                                    Time:     In Chambers
21                  Defendants.                     Before:   The Hon. Jon S. Tigar
22                                                  Ctrm:     6, 2nd Flr.

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                         DEFENDANT’S NTC OF MTN AND MTN TO
                                                        DISMISS; MPA
        Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 2 of 11



1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2           PLEASE TAKE NOTICE that, in chambers, pursuant to The Hon. Jon S. Tigar’s
3    Scheduling Notes, in the above-titled Court, in Courtroom 6, 2nd Floor, 1301 Clay Street,
4    Oakland, California 94612, Defendant Merchant Industry LLC (“Defendant”) will and
5    hereby does move this Court to dismiss Plaintiff’s Second Amended Class Action
6    Complaint (“SAC”) pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of subject
7    matter jurisdiction and Federal Rule of Civil Procedure 12(b)(2) for lack of personal
8    jurisdiction.
9           The Court should grant Defendant’s motion to dismiss pursuant to Fed. R. Civ. P.
10   12(b)(1) because there is no case or controversy where Plaintiff does not have Article III
11   standing to bring this action.
12          The Court should grant Defendant’s motion to dismiss pursuant to Fed. R. Civ. P.
13   12(b)(2) because Plaintiff has not alleged and cannot show that Defendant’s suit-related
14   actions, if any, created a substantial connection with California.
15          This motion is based on this notice of motion and motion, the supporting
16   memorandum of points and authorities and declaration, the pleadings and other papers
17   on file in this action, and any other evidence that may be offered at a hearing if necessary.
18

19   Respectfully Submitted,
20   Dated: September 18, 2020              KRONENBERGER ROSENFELD, LLP
21

22                                          By:    s/ Karl S. Kronenberger___________
                                                            Karl S. Kronenberger
23
                                            Attorneys for Defendant Merchant Industry LLC
24

25

26

27

28
     Case No. 4:19-cv-07966-JST                           DEFENDANT’S NTC OF MTN AND MTN TO
                                                  1       DISMISS; MPA
        Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 3 of 11



1                         MEMORANDUM OF POINTS AND AUTHORITIES
2                                         INTRODUCTION
3           Plaintiff seeks to hale Merchant Industry LLC d/b/a Swipe4Free (“Merchant
4    Industry”), a New York company, into the Northern District of California to defend against
5    a class action on the slimmest of jurisdictional grounds: a single email sent by a third party
6    that had no contractual relationship with Merchant Industry and was not authorized to
7    communicate or otherwise act on behalf of Merchant Industry. Merchant Industry has no
8    employees, offices, or accounts in California. It did not contact or otherwise interact with
9    Plaintiff, let alone in California. Moreover, it has no other systematic or minimum contacts
10   with California that might allow this Court to exercise personal jurisdiction consistent with
11   the Due Process Clause of the U.S. and California Constitutions.
12          Thus, given the absence of contacts between Merchant Industry and California,
13   the Court should dismiss the SAC for lack of personal jurisdiction or, in the alternative, for
14   lack of standing.
15                                         BACKGROUND
16          Merchant Industry sells point of sale and merchant processing systems that other
17   businesses can use to accept credit and debit card payments. (SAC ¶8.) Plaintiff alleges
18   that Merchant Industry is liable to it and the rest of the putative class for violation of the
19   Telephone Consumer Protection Act, 47 U.S.C. §227, et seq. However, Plaintiff fails to
20   allege facts to support, and Plaintiff cannot amend its pleading with any facts showing,
21   that this Court has personal jurisdiction over Merchant Industry.
22          As Plaintiff concedes, Merchant Industry is a New York limited liability company
23   with a principal place of business in New York. (SAC ¶2.) It does not have any offices,
24   employees, mailing addresses, phone numbers, real estate, licenses, or computer
25   servers in California. (Declaration of Frank Kotlar in support of Motion to Dismiss (“Kotlar
26   Decl.”) ¶2.) Frank Kotlar, its chief financial officer, is also a New York resident, and he
27   does not own any California assets, California bank accounts, or California property.
28   (Kotlar Decl. ¶3.)
     Case No. 4:19-cv-07966-JST                            DEFENDANT’S NTC OF MTN AND MTN TO
                                                   1       DISMISS; MPA
        Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 4 of 11



1           The SAC does not allege a single action or agreement by Merchant Industry that
2    took place in the State of California. Indeed, it fails to identify any conduct specific to
3    Merchant Industry at all, let alone conduct that would give rise to specific jurisdiction over
4    this New York company. Instead, the SAC alleges that Merchant Industry should be haled
5    into the Northern District of California because a third party or its agent, Unlocked
6    Business Strategies, Inc. and Thomas Costa (collectively, “UBS”), sent one email in which
7    a UBS agent claimed that UBS was an affiliate of Merchant Industry (SAC ¶28), which
8    was absolutely false. (Kotlar Decl. ¶4.) The other alleged contacts (three phone calls) the
9    SAC alleges were made by “Defendants,” but not by Merchant Industry specifically—nor
10   does Plaintiff allege that these calls referenced Merchant Industry at all. (SAC ¶26.)
11   Indeed, the only Defendant that Plaintiff directly names in association with these calls is
12   UBS. (SAC ¶26(c) “[Plaintiff] spoke to an agent of UBS.”) Despite the implications in the
13   SAC, Merchant Industry has and had no contractual relationship, or other agreement,
14   with the other Defendants, and thus other Defendants were not in any way authorized to
15   offer the services of Merchant Industry; to promote or market the services of Merchant
16   Industry; or to use Merchant Industry’s trademarks in any way. (Kotlar Decl. ¶5.)
17          While the SAC is riddled with conclusory allegations alleging that Merchant
18   Industry “knew about the calls, received the benefits of the calls, directed the calls to be
19   made, and/or ratified the calls” (SAC ¶12), it offers no factual support for the connection
20   it claims exists between Merchant Industry and UBS. The Plaintiff does not (nor indeed
21   can it) point to any agreement between Merchant Industry and UBS to engage in the
22   alleged activity, as there was no agreement. (Kotlar Decl. ¶4.) In fact, Merchant Industry
23   did not receive the benefit of any calls or emails sent by UBS, direct any calls to be made
24   or emails to be sent by UBS, or ratify the calls, emails, or other actions of UBS. (Kotlar
25   Decl. ¶4.) UBS and Merchant Industry do not share common ownership. (Kotlar Decl. ¶4.)
26   Merchant Industry does not exercise control over UBS, and there is no legal relationship
27   at all between the companies. (Kotlar Decl. ¶4.) Merchant Industry knows of no
28   relationship between the other Defendants and any authorized reseller or affiliate of
     Case No. 4:19-cv-07966-JST                            DEFENDANT’S NTC OF MTN AND MTN TO
                                                   2       DISMISS; MPA
          Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 5 of 11



1    Merchant Industry. (Kotlar Decl. ¶4.) In short, Plaintiff alleges no facts which support its
2    claims that Merchant Industry ever knew about, ratified, or directed UBS’s conduct, as
3    those allegations would be untrue.
4                                           ARGUMENT
5    1.      This Court lacks personal jurisdiction over Merchant Industry because
6            Merchant Industry is not at home in California and Plaintiff has not alleged
7            that its claims arise out of Merchant Industry’s contacts with the forum.
8            To establish personal jurisdiction over a non-resident, a federal court must
9    determine (1) that personal jurisdiction is permitted by the local long-arm statute, and (2)
10   that the exercise of that jurisdiction does not violate federal due process. See, e.g.,
11   Fireman’s Fund Ins. Co. v. Nat. Bank of Cooperatives, 103 F.3d 888, 893 (9th Cir. 1996).
12   Section 410.10 of the California Code of Civil Procedure permits California courts to
13   exercise jurisdiction on any basis not inconsistent with state or federal constitutional
14   principles. See id. The effect of this statute is to allow state courts, as well as federal
15   courts, to exercise personal jurisdiction on any basis allowable under the State and United
16   States Constitutions. See Rocke v. Canadian Auto. Sport Club, 660 F.2d 395, 398 (9th
17   Cir. 1981).
18           A defendant may be subject to either general or specific personal jurisdiction. See
19   Daimler AG v. Bauman, 571 U.S. 117, 126 (2014). However, neither applies here, and
20   for that reason Plaintiff’s claims against Merchant Industry should be dismissed.
21           a.     General jurisdiction over Merchant Industry does not exist.
22           General jurisdiction exists where the defendant’s contacts with the forum state are
23   so “systematic and so continuous as to make it consistent with traditional notions of fair
24   play and substantial justice to subject the defendant to the jurisdiction of the forum, even
25   where the cause of action is unrelated to the contacts.” Calvert v. Huckins, 875 F. Supp.
26   674, 677 (E.D. Cal. 1995). For example, general jurisdiction exists if a defendant is
27   domiciled in the forum state. See Perkins v. Benguet Consol. Min. Co., 342 U.S. 437, 445
28   (1952). Put another way, general jurisdiction only applies when a defendant’s contacts
     Case No. 4:19-cv-07966-JST                           DEFENDANT’S NTC OF MTN AND MTN TO
                                                  3       DISMISS; MPA
        Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 6 of 11



1    with the forum state are “so continuous and systematic as to render it essentially at home.”
2    Daimler, 571 U.S. at 138.
3           Here, it is undisputed that Merchant Industry is a New York company. (SAC ¶7.)
4    Its principal place of business is in New York. (SAC ¶7.) In short, it is not “at home” in
5    California, and this Court therefore lacks general jurisdiction over Merchant Industry.
6           b.      Specific jurisdiction over Merchant Industry does not exist.
7           Specific jurisdiction exists where the defendant's contacts with the forum state,
8    though not enough to subject the defendant to the general jurisdiction of the forum, are
9    sufficient to subject the defendant to suit in the forum on a cause of action related to or
10   arising out of those contacts. See, e.g., AT & T Co. v. Compagnie Bruxelles Lambert, 94
11   F.3d 586, 588 (9th Cir. 1996). The Ninth Circuit applies a three-part test to determine if a
12   defendant’s activities are sufficiently related to the forum state to establish specific
13   jurisdiction: (1) The nonresident defendant must do some act or consummate some
14   transaction with the forum or perform some act by which he purposefully avails himself of
15   the privilege of conducting activities in the forum, thereby invoking the benefits and
16   protections of its laws; (2) the claim must be one which arises out of or results from the
17   defendant's forum-related activities; and (3) the exercise of jurisdiction must be
18   reasonable. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
19   The court engages in “purposeful availment” analysis for contract cases and “purposeful
20   direction” analysis for tort cases. See id. Its analysis “looks to the defendant’s contacts
21   with the forum State itself, not the defendant’s contacts with persons who reside there.”
22   Walden v. Fiore, 571 U.S. 277, 284 (2014). “[T]he plaintiff cannot be the only link between
23   the defendant and the forum.” Id. at 277.
24          Plaintiff generally alleges that “Defendants” (it does not say which) “[m]ade the
25   calls at issue in this case and directed such calls to cellphone owners in this District.”
26   (SAC at ¶2). It does not allege whether there were any specific contacts between
27   Merchant Industry and the State of California, nor how this suit arisess out of or relate to
28   those contacts. (See, generally, SAC); see, e.g., Abedi v. New Age Med. Clinic PA, No.
     Case No. 4:19-cv-07966-JST                           DEFENDANT’S NTC OF MTN AND MTN TO
                                                  4       DISMISS; MPA
        Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 7 of 11



1    1:17-CV-1618 AWI SKO, 2018 WL 3155618, **4–5 (E. D. Cal. 2018 June 25, 2018) (fact
2    that defendant texted plaintiff’s cell phone while she lived in California was insufficient for
3    personal jurisdiction where there was no evidence that defendant knew that it was
4    sending text messages into California).
5           Plaintiff has not alleged any act or transaction by Merchant Industry within
6    California or this District by which Merchant Industry has purposefully availed itself of the
7    privilege of conducting activities in the forum, apart from generally alleging upon
8    information and belief that “Defendants” (again, it is unclear which) “have solicited and
9    entered into business contracts in this District.” (SAC ¶2.) This, however, is insufficient to
10   support jurisdiction, particularly where Plaintiff has not alleged how this suit results from
11   those nebulous “business contracts.”
12          c.      Plaintiff cannot use UBS’s actions as a basis for exercising
13                  jurisdiction over Merchant Industry.
14          Finally, Plaintiff cannot use UBS’s actions in making the three phone calls that are
15   at issue in this suit to force Merchant Industry to defend in California because it has failed
16   to allege a sufficient alter ego relationship to support jurisdiction. Historically, the Ninth
17   Circuit allowed plaintiffs to employ either an alter ego test or an agency test to determine
18   whether the exercise of jurisdiction over an out-of-state affiliate was appropriate. Ranza
19   v. Nike, Inc., 793 F.3d 1059, 1071 (9th Cir. 2015). However, in Daimler, the Supreme
20   Court invalidated this test, holding the test “stack[ed] the deck” by always yielding a pro-
21   jurisdictional answer. Daimler, 134 S.Ct. at 759. Instead, courts now use the alter ego
22   test, which allows for the exercise of personal jurisdiction in instances where two
23   companies are “not really separate entities,” such that one’s conduct can be attributed to
24   another. Ranza, 793 F.3d at 1071. In conducting this analysis, the exercise of jurisdiction
25   is only appropriate where there is such a unity of interest and ownership that the separate
26   personalities of the entities no longer exist. See id. The fact that agents of one entity claim
27   to have authority to represent another is not sufficient to confer jurisdiction. See, e.g.,
28   Indep. Elec. Supply Inc. v. Solar Installs, Inc., No. 4:18-CV-01435-KAW, 2018 WL
     Case No. 4:19-cv-07966-JST                             DEFENDANT’S NTC OF MTN AND MTN TO
                                                   5        DISMISS; MPA
          Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 8 of 11



1    6092800, at *6 (N.D. Cal. Nov. 21, 2018).
2            Here, Plaintiff makes no allegations to suggest that UBS and Merchant Industry
3    shared a unity of interest. The only fact that even suggests a relationship between the
4    parties is that UBS apparently represented itself as an “affiliate” of Merchant Industry in
5    its email. (SAC ¶28.) But this is not the case, nor does Plaintiff allege facts which would
6    suggest that it is. Plaintiff alleges no unity of ownership, no unity of control, no
7    commingling of funds or shared bank accounts—nothing, in short, that would permit this
8    Court to exercise personal jurisdiction over Merchant Industry. Indeed, Plaintiff alleges no
9    action whatsoever by Merchant Industry suggesting it is affiliated with UBS; its claims
10   appear to be based solely on UBS’s own representations. Therefore, Plaintiff should not
11   be permitted to use this threadbare connection as a basis to force Merchant Industry to
12   defend this suit in California.
13           Furthermore, there is no legal relationship between Merchant Industry and UBS.
14   There is no contract, no authority to promote Merchant Industry, no authorization to sell
15   Merchant Industry’s services, and not even authorization to use Merchant Industry’s
16   trademarks. Merchant Industry does not control UBS, and UBS is not any sort of legal or
17   marketing affiliate of Merchant Industry. Frankly, UBS should not have been referencing
18   Merchant Industry or its mark, Swipe4free, in any way. Plaintiff cannot allege a unity of
19   interest for the simple reason that none exists. To the extent UBS represented itself as
20   an agent or affiliate of Merchant Industry’s, that representation was false. To predicate
21   jurisdiction on such an unauthorized statement by a third party who was without any actual
22   authority would work a grave injustice on Merchant Industry.
23   2.      Plaintiff lacks standing to bring suit because it has not been injured.
24           Even if Plaintiff could establish that this Court had personal jurisdiction over
25   Merchant Industry, the suit should be dismissed for another reason: Plaintiff lacks
26   standing to sue. A party may move to dismiss an action for lack of subject matter
27   jurisdiction under Fed. R. Civ. P. 12(b)(1). The plaintiff, as the party invoking
28   federal jurisdiction, bears the burden of establishing Article III standing. See Spokeo, Inc.
     Case No. 4:19-cv-07966-JST                           DEFENDANT’S NTC OF MTN AND MTN TO
                                                  6       DISMISS; MPA
        Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 9 of 11



1    v. Robins, 136 S. Ct. 1540, 1547 (2016). In effect, a court must presume that it lacks
2    jurisdiction until the plaintiff shows otherwise. See Kokkonen v. Guardian Life Ins. Co. of
3    Am., 511 U.S. 375, 377 (1994). A party moving under Rule 12(b)(1) may present either a
4    facial attack or a factual attack based on extrinsic evidence. See McMorgan & Co. v. First
5    California Mortg. Co., 916 F. Supp. 966, 973 (N.D. Cal. 1995). In ruling on a factual attack,
6    the court need not presume the truthfulness of the plaintiff's allegations. See Safe Air for
7    Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Rather, a court can consider
8    extrinsic evidence and weigh the evidence to satisfy itself as to its power to hear the
9    case. See Durham v. Prudential Ins. Co. of Am., 236 F. Supp. 3d 1140, 1148 (C.D. Cal.
10   2017). Where the facts are controverted or credibility issues are raised, the
11   court may order an evidentiary hearing. See Rosales v. United States, 824 F.2d 799, 803
12   (9th Cir. 1987).
13          To have standing under Article III, a plaintiff must establish three facts: it “must
14   have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of
15   the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”
16   Spokeo, 136 S. Ct. at 1547. The first element is the “foremost” of the three. Id., quoting
17   Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103 (1998)). To establish standing,
18   an injury in fact must be concrete. See id. at 1548. “A ‘concrete’ injury must be ‘de facto’;
19   that is, it must actually exist,” as opposed to being hypothetical or speculative. Id. This is
20   true “even in the context of a statutory violation.” Id. at 1549. “[T]he requirement of injury
21   in fact is a hard floor of Article III jurisdiction that cannot be removed by statute.” Summers
22   v. Earth Island Inst., 555 U.S. 488, 497 (2009). The injury must also be particularized,
23   that is, affecting the plaintiff “in a personal and individual way.” Spokeo, 136 S. Ct at 1548.
24   As the would-be class representative, Plaintiff must establish its own personal, concrete
25   injury notwithstanding whatever injuries may have been suffered by the other members
26   of the putative class. Id. at 1547.
27          Here, Plaintiff contends that it has standing because it received one email—one—
28   from a third party purporting to be a Merchant Industry affiliate. (SAC ¶28.) None of the
     Case No. 4:19-cv-07966-JST                             DEFENDANT’S NTC OF MTN AND MTN TO
                                                   7        DISMISS; MPA
       Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 10 of 11



1    other contacts alleged in the SAC are even alleged to have referenced Merchant Industry.
2    This renders the present case distinguishable from Van Patten v. Vertical Fitness Grp.,
3    LLC, 847 F.3d 1037, 1043 (9th Cir. 2017) (finding telemarketing text messages and phone
4    calls, by nature, “invade the privacy and disturb the solitude of their recipients.”).
5    Specifically, Plaintiff does not actually attribute any calls or text messages to Merchant
6    Industry in the SAC—it only points to one solitary email. In fact, in Van Patten, the Ninth
7    Circuit specified that “[t]he TCPA establishes the substantive right to be free from certain
8    types of phone calls and texts absent consumer consent.” Id. at 1043 (emphasis added).
9    But a plaintiff cannot assert “a bare procedural violation, divorced from any concrete
10   harm, and satisfy the injury-in-fact requirement of Article III.” Bassett v. ABM Parking
11   Servs., Inc., 883 F.3d 776, 781 (9th Cir. 2018).
12          Emails fundamentally differ from phone calls and texts in several key ways. First,
13   receiving an email does not restrict a phone’s ability to make or receive other calls.
14   Second, unlike with the receipt of a call or text, the receipt of an email (and, in particular,
15   a marketing email) rarely if ever even results in a direct notification. Third, unlike with a
16   call or text, the recipient of an email has the ability to review the subject line and sender
17   information before deciding whether to spend the time to read a given email. In short, an
18   email is far less invasive or intrusive than a call or text message. Here, Plaintiff has not
19   alleged any particularized injury associated with the email, instead tying its damages to
20   the calls it allegedly received from UBS. (See SAC ¶36.) Yet it brings claims against
21   Merchant Industry by apparently suggesting (falsely and without a basis) that the calls it
22   received but did not answer from UBS were at the behest of or approved by Merchant
23   Industry. This is an insufficient basis to support standing, and for that reason, the claims
24   against Merchant Industry set forth in the SAC should be dismissed.
25                                          CONCLUSION
26          In essence, Plaintiff’s claims against Merchant Industry are based entirely upon a
27   connection it attempts to forge (without factual support) between Merchant Industry and
28   UBS. Apart from that purported relationship, it can point to no contacts within California
     Case No. 4:19-cv-07966-JST                             DEFENDANT’S NTC OF MTN AND MTN TO
                                                   8        DISMISS; MPA
       Case 4:19-cv-07966-JST Document 50 Filed 09/18/20 Page 11 of 11



1    that would justify the exercise of jurisdiction. Yet forcing Merchant Industry, a New York
2    company, to defend a claim in the Northern District of California based upon one email in
3    which a third party falsely claimed to be an affiliate of Merchant Industry defies due
4    process. In the absence of any evidence supporting the relationship between UBS and
5    Merchant Industry—or indeed even supporting the suggestion that Merchant Industry was
6    aware that UBS was emailing California customers on its behalf—this Court should
7    dismiss Plaintiff’s claims against Merchant Industry for lack of personal jurisdiction. In the
8    alternative, where Plaintiff has failed to identify any concrete injury it suffered as a result
9    of receiving the email that is at issue in this suit (and where it does not even allege that
10   the calls it received referenced Merchant Industry), the Court should dismiss Plaintiff’s
11   claims against Merchant Industry for lack of standing.
12

13   Respectfully Submitted,
14   Dated: September 18, 2020               KRONENBERGER ROSENFELD, LLP
15

16                                           By:    s/ Karl S. Kronenberger___________
                                                             Karl S. Kronenberger
17
                                             Attorneys for Defendant Merchant Industry LLC
18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                             DEFENDANT’S NTC OF MTN AND MTN TO
                                                   9        DISMISS; MPA
